DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	The previous restriction mailed on 11/20/2020 has been withdrawn in view of the cancelation of claims 18-20 drawn to a method of generating electrical power.
This application contains claims directed to the following patentably distinct species:
Category A
Species (i), claims 1-17, and 28-29 drawn to an electrical power generating system.
 Species (ii), claims 21-27, and 30, drawn to an electrical power generating system.
The species are independent or distinct because species (i) and species (ii) are drawn to different configurations of the electrical power generating system. For instance, species (i) requires a controller circuit configured to adaptively change a rate at which the output AC power is output by the inverter responsive to at least one system parameter by accumulating, as a data structure in a local memory, a local knowledge base which lists local information associated with the operation of the electrical power generation system, by transferring the local information from the local knowledge base across a network to a remote server which maintains a remote knowledge base of remote information associated with the electrical power generation system, the remote information including the local information plus additional information from at least one independent source, and by receiving, from the remote server Species (ii) requires a controller circuit configured to store, in a local memory, a local knowledge base as a data structure, the local knowledge base accumulating sensor output values from the array of sensors over an elapsed period of time, the controller circuit further configured to store, in the local memory, external information transmitted to the controller circuit from a remote communication device over a network, the controller circuit further configured to use the local knowledge base and the external information to repetitively transition between the storage cycle mode of operation and the electrical power generation cycle mode of operation. In addition, these species are not obvious variants of each other based on the current record.
Category B
Species (ii.a), claim 22, drawn to a remote communication device.
Species (ii.b), claim 24, drawn to a remote communication device.
The species are independent or distinct because species (ii.a) and species (ii.b) are drawn to different configurations of the remote communication device. For instance, species (ii.a) requires a remote server coupled to the controller circuit via a computer network, the remote server maintaining a remote knowledge base as a data structure in a server memory of the remote 8server, the remote knowledge base comprising at least a portion of the accumulated sensor values of the local knowledge base as well as the external information from a separate source not coupled to the controller circuit. Species (ii.b) requires a network accessible user device associated with a user of the system, the network accessible user device comprising a programmable processor, an associated memory and a user interface to enable 
Category C
Species(ii.c), claim 25, drawn to a change in future loading requirements.
Species (ii.d), claim 26, drawn to a change in future loading requirements.
	The species are independent or distinct because species (ii.c) and species (ii.d) are drawn to different configurations of the change in future loading requirements. For instance, species (ii.c) requires requirements to accommodate an electric vehicle having batteries to be charged by the inverter. Species (ii.d) requires requirements to accommodate an anticipated need by the user in the future. 
NOTE: Applicant must elect one of the species of Category A as set forth above. If Applicant elect species (ii) of Category A, Applicant must also elect one of each species of Category B and Category C as set forth above. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 21 and 24 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098.  The examiner can normally be reached on Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/CHRISTIAN ROLDAN/Examiner, Art Unit 1723